DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-11 and 20 in the reply filed on 3/29/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 12-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/21/18, 8/3/20, 3/29/21 were filed on 8/21/18, 8/3/20, 3/29/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
	The drawings filed on 3/27/19 are accepted by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 6, 7, 9, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 2, the terms “preferably” and “more preferably” render the claim indefinite because it is unclear whether the limitations following these two terms are positively recited in the claim.  A preferred property of the polyolefin porous membrane is not necessarily required in the claim.  
	With respect to claim 3, the term “preferably” renders the claim indefinite because it is unclear whether the limitation following this term is positively recited in the claim.  A preferred property of the polymer coating is not necessarily required in the claim.  
With respect to claim 4, the terms “preferably”, “more preferably”, and “further preferably” render the claim indefinite because it is unclear whether the limitations not necessarily required in the claim.  
With respect to claim 6, the terms “preferably” and “more preferably” render the claim indefinite because it is unclear whether the limitations following these two terms are positively recited in the claim.  A preferred property of the ceramic material is not necessarily required in the claim.  
With respect to claim 7, the terms “preferably” and “more preferably” render the claim indefinite because it is unclear whether the limitations following these terms are positively recited in the claim.  A preferred material of the aqueous dispersant or aqueous wetting agent is not necessarily required in the claim.  
With respect to claim 9, the terms “preferably” and “more preferably” render the claim indefinite because it is unclear whether the limitations following these terms are positively recited in the claim.  A preferred material of the surfactant or monomer for synthesis of acrylic resin is not necessarily required in the claim.  
With respect to claim 11, the terms “preferably”, “more preferably”, “further preferably”, and “still further preferably” render the claim indefinite because it is unclear whether the limitations following these terms are positively recited in the claim.  A preferred property of the polymer, or a preferred material of the pore-forming agent or solvent is not necessarily required in the claim.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruan et al (CN 106654119 A).
Regarding claims 1-4 and 20, Ruan et al discloses a hybrid coating diaphragm (ceramic and polymer compositely coated lithium ion separator) comprising a base film (polyolefin porous membrane), a ceramic particle coating (ceramic coating) coated on one or both sides of the base film and a polymer coating coated onto the ceramic particle coating or the base film surface; wherein the base film is a polyolefin microporous film including PE film, PP film, or a PE/PP three layer composite film; wherein the ceramic particle coating has a thickness of 1–10 µm and the polymer coating has a thickness of 1–10 µm; wherein the ceramic particle coating and the polymer coating form a total coating thickness of 2–20 µm; wherein the base film has a thickness of 10-30 µm ([0011]-[0015],[0017],[0097],[0098],[0101]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ruan et al (CN 106654119 A) in view of Tan et al (CN 104446515 A).  The Ruan reference is applied to claim 1 for reasons stated above.
Regarding claim 5, Ruan et al does not expressly teach a ceramic coating that is made by following raw materials in parts by weight: 15-45 parts of a ceramic material, 0.5-8 parts of an aqueous dispersant, 1-10 parts of an aqueous binder, 1-5 parts of an aqueous binder emulsion, and 0.1-5 parts of an aqueous wetting agent.
Tan et al discloses a ceramic slurry (ceramic coating) for lithium ion battery separators, comprising 85-100 parts of ceramic particles, 0.2-3 parts of aqueous dispersant, 2-8 parts of water-based latex/water-based adhesive (aqueous binder), 0.5-3 parts of alkali-soluble polymer emulsion thickener (aqueous binder emulsion), and 0.2 parts of aqueous wetting agent ([0009]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Ruan ceramic coating to include a ceramic material, an aqueous dispersant, an aqueous binder, an aqueous binder emulsion, and an aqueous wetting agent in order to improve the thermal stability of polyolefin separator, thereby enhancing the safety performance of lithium-ion batteries ([0005]).  In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Ruan/Tan ceramic coating to include 15-45 parts of a ceramic material, 0.5-8 parts of an aqueous dispersant, 1-5 parts of an aqueous binder emulsion because changes in proportion was held to be obvious (In re Fields 134 USPQ 242 (CCPA 1962); In re Reese 129 USPQ 402 (CCPA 1961)).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover In re Aller, 220 F.2d 454. 456, 105 USPQ 233, 235 (CCPA 1955)).
	Regarding claim 6, Ruan et al also discloses ceramic material including alumina (aluminum oxide), silica (silicon dioxide), titania (titanium dioxide), zirconia (zirconium dioxide), magnesium oxide ([0016]).
	Regarding claim 7, Tan et al also discloses a water-based adhesive (aqueous binder) that is styrene-butadiene latex or styrene-acrylic latex; an aqueous dispersant that is polyethylene glycol, sodium polyacrylate, or potassium polyacrylate; and an aqueous wetting agent that is alkylphenol polyoxyethylene ether ([0011]-[0013]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ruan et al in view of Tan et al as applied to claim 5 above, and further in view of Katsuda et al (US 2015/0240039).  
However, Ruan et al as modified by Tan et al does not expressly teach an aqueous binder emulsion that is composed of following raw materials in parts by weight: 1-10 parts of sodium carboxymethyl cellulose, 0-5 parts of a high dielectric constant ceramic material, 5-20 parts of a monomer for synthesis of acrylic resin, 0.1-0.5 parts of ammonium persulfate, and 0.2-2 parts of a surfactant (claim 8). 
Katsuda et al discloses a protective film-forming composition (aqueous binder emulsion) comprising a thickener such an alkali metal salt of carboxymethyl cellulose, …, poly(methyl)acrylic acid (monomer for synthesis of acrylic resin), an initiator such as ammonium persulfate, and a emulsifier (surfactant); wherein the initiator is used in an amount of 0.3 to 3 parts by mass; wherein the emulsifier (sulfactant) is used in an 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Ruan/Tan ceramic coating to include sodium carboxymethyl cellulose, a monomer for synthesis of acrylic resin, ammonium persulfate, and a surfactant in order to improve the applicability of the ceramic coating as well as to improve the dispersibility and the dispersion stability of the ceramic coating ([0150],[0153]).  Examiner’s note: the Office takes the position that a high dielectric contact ceramic material is not a required component of the aqueous binder emulsion because it can be 0 parts as recited in the claim.  In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Ruan/Tan ceramic coating to include 1-10 parts of sodium carboxymethyl cellulose, 5-20 parts of a monomer for synthesis of acrylic resin, 0.1-0.5 parts of ammonium persulfate, and 0.2-2 parts of a surfactant because changes in proportion was held to be obvious (In re Fields 134 USPQ 242 (CCPA 1962); In re Reese 129 USPQ 402 (CCPA 1961)).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454. 456, 105 USPQ 233, 235 (CCPA 1955)).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ruan et al in view of Tan et al and Katsuda et al as applied to claim 8 above, and further in view of Bak (US 2009/0246640).  

Bak discloses a separator comprising a porous layer (ceramic coating) comprising a combination of a ceramic material and a binder, wherein the ceramic material is barium titanate ([0018]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Ruan/Tan/Katsuda ceramic coating to include barium titanate in order to improve the ion conductivity of the battery and to improve the safety of the battery at high temperatures ([0031]).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ruan et al (CN 106654119 A) in view of Cao et al (US 2017/0170440).  The Ruan reference is applied to claim 1 for reasons stated above.  In addition, Ruan et al also discloses a polymer coating that is made of 6 g PVDF (polymer) and 30 g NMP (solvent) which corresponds to 17 parts of a polymer and 83 parts of a solvent ([0055]).
However, Ruan et al does not expressly teach polymer coating that is made of following raw materials in parts by weight: 0-5 parts of a high dielectric constant ceramic material, 0-2 parts of a binder, 3-20 parts of a polymer, 2-20 parts of a pore-forming agent, 0-5 parts of a dispersant and 48-92 parts of a solvent (claim 10). 
Cao et al discloses a pore-forming agent that can be one or a mixture of water, ethanol, and methanol ([0055]).
In re Fields 134 USPQ 242 (CCPA 1962); In re Reese 129 USPQ 402 (CCPA 1961)).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454. 456, 105 USPQ 233, 235 (CCPA 1955)). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.S.C/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729